427 S.E.2d 183 (1993)
VIRGINIA PHYSICAL THERAPY ASSOCIATION, et al.
v.
VIRGINIA BOARD OF MEDICINE.
Record No. 920097.
Supreme Court of Virginia.
February 26, 1993.
*184 Gregory M. Luce, Washington, DC (James E. Anklam, Dwayne O. Leslie, Jones, Day, Reavis & Pogue, on briefs), for appellants.
Lynne R. Fleming, Asst. Atty. Gen. (Mary Sue Terry, Atty. Gen., Jessica S. Jones, Sr. Asst. Atty. Gen., Howard M. Casway, Asst. Atty. Gen., on brief), for appellee.
Present: CARRICO, C.J., COMPTON, STEPHENSON, WHITING, LACY and HASSELL, JJ., and POFF, Senior Justice.
CARRICO, Chief Justice.
Acting upon a bill of complaint for declaratory judgment filed by the Virginia Physical Therapy Association and Martin Boytek, Jr. (the complainants), the trial court permanently enjoined the Virginia Board of Medicine (the Board) from enforcing any rule against the performance of electromyographic examinations by physical therapists. The Court of Appeals reversed, holding that because the action taken by the Board did not amount to a case decision or the promulgation of a rule within the meaning of the Virginia Administrative Process Act, the Board's action was not appealable or subject to judicial review and, therefore, that the trial court lacked subject matter jurisdiction. The Court of Appeals dismissed the case without prejudice to the complainants to bring another action should the Board reach a case decision adverse to Boytek. Virginia Bd. of Medicine v. VPTA, 13 Va.App. 458, 413 S.E.2d 59 (1991).
We awarded the complainants an appeal to consider the question whether the Court of Appeals erred in holding that the circuit court lacked subject matter jurisdiction. We have considered this question and, for the reasons assigned by the Court of Appeals in its opinion, we will affirm its judgment.
Affirmed.